DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 has been considered by the examiner.

Claim Objections
Claims 16-18 are objected to because of the following informalities: 
Claim 16, line 13 the recited “analog memory” should be “an analog memory”.

Dependent claims 17-18 are also objected to since they depend on objected claim 16.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  


The “at least one additional asynchronous stream generator” of claims 7, 13, 16.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
One embodiment of the structure of the “one or more asynchronous stream generators” is shown in Fig. 2. Examples of ASG are described in the instant application publication [0037], [0039]-[0040] (describing the embodiment of Fig. 2).

The structure of the “additional synchronous stream generator” is disclosed in  the instant application publication [0055], [0058].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matic et al. (U.S. 2016/0142097).
With respect to claim 1, Matic et al. disclose:
one or more asynchronous stream generators (Fig. 1 and Fig. 2A, 2B, 2C  (which correspond to a specific implementation of modulator 12 of Fig. 1). Refer to Asynchronous Sigma Delta Modulator (ASDM)12.1 which corresponds to one asynchronous stream generator, lines 1-6 of [0037], [0046], also refer to the last sentence of [0083]), each asynchronous stream generator being configured to receive an analog signal and to generate an asynchronous stream representing the analog signal (refer to Fig. 2A, 2B, 2C and [0046]-[0048], “Analog input (11) signal S11 is processed by the ASDM (12.1)…”,  ) the asynchronous stream for each asynchronous stream generator representing a magnitude of the corresponding analog signal as a 12 and [0048] and in light of the description of instant application at least [0037]);
one or more asynchronous stream processors (Fig. 2A, delay circuit 13 corresponds to one asynchronous stream processor [0039]), each of the asynchronous stream
processors being configured to receive at least one of the asynchronous streams generated by the one or more asynchronous stream generators and to generate a corresponding result (as shown in Fig. 2A (also Fig. 1). Alternatively UWB generator 14 corresponds to the claimed asynchronous stream processor and receives a delayed version of the asynchronous stream out of  ASDM 12.1); and
a transmitter configured to wirelessly transmit a signal representing the result (Fig. 1 and 2A, claimed transmitter comprises at least antenna 16 [0036] or UWB pulse generator 14, optional amplifier 15 and antenna 16 [0036], [0041]-[0042]. For the case of the UWB generator 14 corresponding to the asynchronous stream processor, the transmitter comprises antenna 16 (and optionally amplifier 15)).

With respect to claim 2, Matic et al. disclose: 
wherein the one or more asynchronous stream generators include a continuous-time sigma-delta modulator (the ASDM 12.1 shown in detail in Fig. 2B is a continuous-time signa0delta modulator, [0047], Schmitt trigger (comparator) outputs output signal s12. Since the Schmitt trigger does not use a clock  ASDM is a continuous-time ASDM, also refer to the last sentences of [0003] and [0083]).


further comprising circuitry configured to modulate the transmitter using information in the result as a modulation scheme (Fig. 1, Fig. 2A refer to the UWB pulse generator which corresponds to the claimed circuitry, uses information in the result (s13) as a modulation scheme, [0041] and shown in Fig. 2C).

With respect to claim 4, Matic et al. disclose:
wherein the transmitter is an impulse radio ultra-wide band transmitter (antenna 16 is an impulse radio ultra-wide band transmitter (since it must transmit the UWB pulses. Alternatively 14, 15, 16 corresponds to the claimed impulse radio ultra-wide band transmitter).

With respect to claim 9, Matic et al. disclose: 
an asynchronous stream generator configured to receive an analog signal and to generate an asynchronous stream representing the analog signal (Fig. 1 and Fig. 2A, 2B, 2C  (which correspond to a specific implementation of modulator 12 of Fig. 1). Refer to Asynchronous Sigma Delta Modulator (ASDM)12.1 which corresponds to one asynchronous stream generator, lines 1-6 of [0037], [0046], also refer to the last sentence of [0083]), the asynchronous stream representing a magnitude of the analog signal as a stream of values in which a duty factor of the stream of values is based on the magnitude of the analog signal (refer to Fig. 2A, 2B, 2C and [0046]-[0048], “Analog input (11) signal S11 is processed by the ASDM (12.1)…” as shown in Fig. 2C refer to output signal s12 and [0048] and in light of the description of instant application at least 

Claim 10 is rejected based on the rationale used to reject claim 2 above.

With respect to claim 11, Matic et al. disclose: further comprising a stream processor configured to receive the asynchronous stream generated by the asynchronous stream generator and to generate a corresponding result, wherein the modulation scheme is based on the result (when the claimed transmitter comprises 15 and 16 and the claimed circuitry comprises 14, delay circuit 13 corresponds to the claimed stream processor).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Matic et al. (U.S. 2016/0142097) in view of Richley et al. (U.S. 2015/0375041).
With respect to claim 5, Matic et al. do not disclose:
further comprising one or more sensors, each sensor being configured to generate a corresponding one of the analog signals. Instead Matic et al. disclose circuitry for analog input 11 of measuring unit 10 of Fig. 1, 2A ([0035]) outputting an analog signal  associated with some measured physical observable (e.g. temperature, pressure, humidity).
	In the field of measuring a physical observable, Richley discloses: one or more sensors, each sensor being configured to generate a corresponding one of analog signals (last four lines of [0008] refer to the disclosed environmental sensor, [0110] analog output of the sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the analog input (11) of Matic et al. using a sensor (as taught by Richley et al.) as a component disclosed as known and suitable for performing the measurement of the physical observable of [0035] (e.g. pressure, temperature, humidity).

.

12.	Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Matic et al. (U.S. 2016/0142097) in view of Linn et al. (U.S. 10,022,962).
	With respect to claim 6, Matic et al. do not disclose: further comprising a memory connected to the one or more stream processors, the memory having stream processing information stored therein for use by the one or more stream processors in generating the result.
	In the field of implementing a tunable/programmable delay circuit, Linn et al. discloses: a memory connected to one or more stream processors (column 8, lines 34-37 memory device 104 stores delay values indexed by a mode to be used by delay circuits (stream processor). The memory device must be connected to the delay circuit so that it provides it with the respective delay),  the memory having stream processing information stored therein for use by the one or more stream processors in generating the result (amount of delay for a delay circuit (stream processor)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory as taught by  Linn et al. in the measuring unit 10 of Fig. 1 (using the ASDM of Fig. 2B) to store and supply a selectable delay value out of the different delay values disclosed in [0039] to the stream processor (delay circuit (13)) of Matic et al.

Claim 12 is rejected based on the rationale used to reject claim 6 above.

Allowable Subject Matter
13.	Claims 7-8, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically claims 7 and 13 under the interpretation the claimed “one additional asynchronous stream generator” invokes 35 U.S.C. 112(f)  include allowable subject matter in the claimed “the device further comprising at least one additional asynchronous stream generator configured to provide the stream processing information from the analog memory to the one or more stream processors as one or more additional asynchronous streams” in combination with the rest of the limitations of claims 7, 6 and 1 and claims 13, 12, 11 and 9. 

Independent claim 16 is currently objected to for a minor informality. Based on the prior art of the record, claim 16 recites allowable subject matter in lines 15-17 and in combination with the other limitations of claim 16.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Matic et al. (WO 2014/195739) entire document is relevant.

Daniels (U.S. 2009/0091485) refer to at least Fig. 2.
Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633